            Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 1 of 8
                                        SEALED
                                    document
                                                                             K/.•
                             UNITED STATES DISTRICT COURT                           ,; c           !
                               DISTRICT OF NEW HAMPSHIRE                                       "

                                                                             20iS OCI 10 P U: 03

IN RE APPLICATION OF THE
UNITED STATES OF AMERICA FOR                         MISC. NO. 1^- rpc-
AN ORDER PURSUANT TO
18 U.S.C. § 2703(d)                                  Filed Under Seal




                          APPLICATION OF THE UNITED STATES
                    FOR AN ORDER PURSUANT TO 18 U.S.C. ^ 2703(d)

       The United States of America, moving by and tlirough its undersigned counsel,

respectfully submits under seal this ex parte application for an Order pursuant to 18 U.S.C.

§ 2703(d). The proposed Order would require Comcast Communications LLC,an Internet

Service Provider located in Moorestown, NJ, to disclose certain records and other information

pertaining to IP address 75.68.37.59 (the "IP Address"), as described in Part I of Attachment A.

The records and other information to be disclosed are described in Part II of Attachment A to the


proposed Order. In support of this application, the United States asserts:

                                   LEGAL BACKGROUND


       1.      Comcast Communications LLC is a provider of an electronic communications

service, as defined in 18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18

U.S.C. § 2711(2). Accordingly, the United States may use a court order issued under § 2703(d)

to require Comcast Communications LLC to disclose the items described in Part II of

Attachment A. See 18 U.S.C. § 2703(c)(2)(Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1)

(Part II.B of Attachment A); 18 U.S.C. § 2703(b)(Part II.C of Attachment A).

       2.      This Court has jurisdiction to issue the proposed Order because it is "a court of

competentjurisdiction," as defined in 18 U.S.C. §2711. See 18 U.S.C. § 2703(d). Specifically,
             Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 2 of 8




the Court is a district court ofthe United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711(3)(A)(i).

        3.      A court order under § 2703(d)"shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that the

contents of a wire or electronic communication, or the records or other information sought, are

relevant and material to an ongoing criminal investigation." 18 U.S.C. § 2703(d). Accordingly,

the next section of this application sets forth specific and articulable facts showing that there are

reasonable grounds to believe that the records and other information described in Part II of

Attachment A are relevant and material to an ongoing criminal investigation.

                                    THE RELEVANT FACTS


       4.       On March 6,2019, a federal grand jury returned a 53-count superseding

indictment charging Imran Alrai with wire fraud, money laundering, transportation of stolen

money, aggravated identity theft, and failure to file reports offoreign bank and financial

accounts(FBARs). Trial is scheduled to begin on December 2, 2019.

       5.       The investigation has revealed, in essence, that the defendant, Imran Alrai, who

resides at 9 Corliss Road, Windham,NH 03087, orchestrated and executed a scheme to defraud

Orgl, a regional charitable organization headquartered in Boston, Massachusetts, and Cofpl, a

national business with offices in Foxboro, Massachusetts, by causing those entities to pay,

collectively, millions of dollars to companies created and secretly controlled by Alrai for services

those companies did not perform or overbilled. Alrai then laundered some of the money through

a bank account he opened in Pakistan. Evidence gathered to date indicates that emails in

furtherance ofthe scheme were sent fi-om the IP Address. Among other things, information

regarding the IP Address is relevant to the identity and location ofthe person who sent the
            Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 3 of 8




emails. A search of public database indicates that Comcast owns the IP Address, and the IP

Address is associated with Windham, New Hampshire.

                                    REQUEST FOR ORDER


       6.      The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Part II of Attachment A are


relevant and material to an ongoing criminal investigation. Specifically, these items will help the

United States to confirm the identity and location of the the individual(s) who are responsible for

the events described above, and to determine the nature and scope of their activities.

Accordingly, the United States requests that Comcast Communications LLC be directed to

produce all items described in Part II of Attachment A to the proposed Order.

                                             Respectfully submitted,

                                             Scott W. Murray
                                             UNITED STATES'ATTORNEY




                                               latthew Hilnter
                                             Special Assistant United States Attorney
                                             53 Pleasant Street
                                             4th floor
                                             Concord, NH 03301
           Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 4 of 8
                                    SEALED
                                  document
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE




IN RE APPLICATION OF THE
UNITED STATES OF AMERICA FOR                         MISC. NO.
AN ORDER PURSUANT TO
18 U.S.C.§ 2703(d)



                                             ORDER


       The United States has submitted an application pursuant to 18 U.S.C. § 2703(d),

requesting that the Court issue an Order requiring Comcast Communications LLC, an electronic

communications service provider and/or a remote computing service located in Moorestown, NJ,

to disclose the records and other information described in Attachment A to this Order.


       The Court finds that the United States has offered specific and articulable facts showing

that there are reasonable grounds to believe that the records or other information sought, which

include the contents of communications and other stored files, are relevant and material to an

ongoing criminal investigation.

       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 2703(d), that Comcast

Communications LLC shall, within ten days of the date of this Order, disclose to the United

States the records and other information described in Attachment A to this Order.




Date                                         Andrea K. Johnstone
                                             United States Magistrate Judge
             Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 5 of 8




                                         ATTACHMENT A



I.      The Account(s)

The Order applies to certain records and information associated with IP Address 75.68.37.59.

II.     Records and Other Information to Be Disclosed


Comcast Communications LLC is required to disclose the following records and other
information, if available, to the United States for each account or identifier listed in Part I of this
Attachment("Account"), for the time period ofJanuary 1,2015,through December 31,2016:

        A.      The following information about the customers or subscribers ofthe Account
       and/or associated with IP Address 75.68.37.59:

                1.     Names(including subscriber names, user names, and screen names);

                2.     Addresses (including mailing addresses, residential addresses, business
                       addresses, and e-mail addresses) or other location information;

                3.     Records of session times and durations, and the temporarily assigned
                       network addresses (such as Internet Protocol("IP") addresses) associated
                        with those sessions;

               4.      Length of service (including start date) and types of service utilized;

                5.     Telephone or instrument numbers (including MAC addresses. Electronic
                       Serial Numbers("ESN"), Mobile Electronic Identity Numbers("MEIN"),
                       Mobile Equipment Identifier("MEID"), Mobile Identification Numbers
                       ("MIN"), Subscriber Identity Modules("SIM"), Mobile Subscriber
                       Integrated Services Digital Network Number("MSISDN"),International
                       Mobile Subscriber Identifiers("IMSI"), or International Mobile Station
                       Equipment Identities("IMEI"));

                6.      Other subscriber numbers or identities (including temporarily assigned
                        network addresses and registration Internet Protocol("IP")addresses
                       (including carrier grade natting addresses or ports)); and

                7.      Means and source of payment for such service (including any credit card
                       or bank account number) and billing records.

        B.      All records and other information (not including the contents of communications)
                relating to the Account, including:

                1.     Records of user activity for each connection made to or from the Account,
                       including log files; messaging logs; the date, time, length, and method of
Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 6 of 8




        connections; data transfer volume; user names; and source and destination
        Internet Protocol addresses;

   2.   Information about each communication sent or received by the Account,
        including the date and time ofthe communication, the method of
        communication, and the source and destination of the communication
        (such as source and destination email addresses, IP addresses, and
        telephone numbers).

   3.   All information regarding the address or location associated with IP
        Address 75.68.37.59.
                Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 7 of 8


                        CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                         RECORDS PURSUANT TO FEDERAL RULES OF
                                   EVIDENCE 902(11) AND 902(13)



           I,                                          ,attest, under penalties of perjury by the laws

ofthe United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Comcast Communications LLC, and my

title is                                       . I am qualified to authenticate the records attached

hereto because I am familiar with how the records were created, managed, stored, and retrieved.

I state that the records attached hereto are true duplicates of the original records in the custody of

Comcast Communications LLC. The attached records consist of


                                                                       [generally describe records

(pages/CDs/megabytes)]. I further state that:

           a.      all records attached to this certificate were made at or near the time ofthe

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge ofthose matters, they were kept in the ordinary course of the regularly conducted

business activity of Comcast Communications LLC,and they were made by Comcast

Communications LLC as a regular practice; and

           b.      such records were generated by an electronic process or system of Comcast

Communications LLC that produces an accurate result, to wit:

                   1.     the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Comcast Communications LLC in a manner to ensure that they are true

duplicates ofthe original records; and

                   2.     the process or system is regularly verified by Comcast Communications

LLC,and at all times pertinent to the records certified here the process and system functioned

properly and normally.
          Case 1:19-mc-00037-AJ Document 1 Filed 10/10/19 Page 8 of 8


       I further state that this certification is intended to satisfy Rules 902(11)and 902(13)of

the Federal Rules ofEvidence.




Date                                 Signature
